DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  In Claim 1, line 5, the feature, “upward facing handle assembly”, lacks a proper antecedent basis.  The examiner suggests that “upward facing” may be deleted.  The same applies to Claim 7, line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohe, U.S. Patent No. 5,378,156, in view of Winder et al., U.S. Patent Application No. 2014/0272857.  Rohe teaches a ski training device (10) comprising a support rod (12) having a proximal end and a distal end, Col. 2, ln. 39-43 and see drawing below.  Rohe teaches a horizontal bar (11) at the proximal end of the support bar, the horizontal bar comprising two ends, Col. 2, ln. 43-45.  A handle assembly (13, 14) may be on the support rod forward from the proximal end with an upward facing handle assembly comprising a pair of upward facing handles (14), being spaced apart, Col. 2, ln. 42-45.  A handgrip (end of support rod capable of being gripped) may be on a distal end of the support rod, see Figure 3.  Rohe is silent as to the horizontal bar being cushioned and as to the spacing of the handles being in correspondence with the width of a skier’s shoulders.  Winder teaches a ski training device (apparatus intended for use in assisting small children in learning to ski), paragraph 0012.  The device may comprise a support bar (1) and horizontal bar (2), paragraph 0013.  The horizontal bar may be cushioned, noting padded portion (26).  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe with a cushioned horizontal bar, as taught by Winder, to provide Rohe with a resilient portion in contact with a pupil, to yield the predictable result of increasing comfort during training.  Rohe, as modified, discloses the claimed invention except for specifying that the handles may be arranged in correspondence with the width of a skier’s shoulders.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the handles to be spaced apart in correspondence with a skier’s shoulder width, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  

    PNG
    media_image1.png
    171
    689
    media_image1.png
    Greyscale


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohe, in view of Winder, as applied to claim 1 above, and further in view of Born, U.S. Patent No. 5,120,227.  Rohe, as modified, substantially shows the claimed limitations, as discussed above. As to Claim 2,  Rohe, as modified, does not disclose adjustment holes capable of positioning the handle assembly.  Born teaches a ski training device comprising a support rod (64) having a handle assembly (65) positionable along the support rod and a series of adjustment holes (75) along the length of the support rod, Col. 3, ln. 49-51.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe, as modified, with a series of adjustment holes along the support rod to provide Rohe, as modified, with a known substitute configuration for adjusting the location of the handle assembly.   As to Claim 3, Born teaches that the handle assembly may be slidably adjustable along its length, Col. 3, ln. 49-54.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe, as modified, with a slidably adjustable handle assembly, as taught by Born, to provide Rohe, as modified, with a known substitute adjustable handle assembly.  As to Claim 4, Rohe teaches that the handle assembly may be positioned on the support bar at a distance from the proximal end approximately corresponding to the length of the skier’s arms, see Figure 3.  Rohe, as modified, discloses the claimed invention except for specifying that that the handle assembly may be arranged on the support bar to correspond with the length of the skier’s arms.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the handles at a distance from the proximal end corresponding to the length of the skier’s arms, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohe, in view of Winder, as applied to claim 1 above, and further in view of Sudit, U.S. Patent Application No. 2021/0101063.  Rohe, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 5, Rohe, as modified, is silent as to a handgrip assembly positioned away from the distal end of the support rod.  Sudit teaches a ski training device (apparatus), comprising a horizontal bar (17) at a proximal end of a support rod (11), paragraphs 0031 and 0036.  A handgrip assembly (15) may be positioned away from the distal end of the support rod and may  comprise a grip, paragraph 0037 and see Figures 2 and 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a handgrip assembly positioned away from the distal end and comprising a grip, as taught by Sudit, to provide Rohe, as modified, with a handgrip assembly positioned away from the distal end to yield the predictable result of providing increased leverage to control the device.  As to Claim 6, Sudit teaches that the handgrip assembly may be slidably adjustable along the length of the support rod, paragraph 0052 and see Figure 9, noting shaft being inserted through a void in the body of the handle assembly.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe, as modified, with an adjustable handle assembly to yield the predictable result of facilitating the process of positioning the handle assembly at a desired location along the shaft.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohe, in view of Winder, as applied to claim 1 above, and further in view of Born and Sudit, U.S. Patent Application No. 2021/0101063.  Rohe, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 7, Rohe, as modified by Winder, together with the cited case law is applied as in Claim 1, with the same obviousness rationale being found applicable.  Born, together with the cited case law, is applied as in Claims 2 and 4, with the same obviousness rationale being found applicable.  The examiner notes that Rohe, as modified, discloses the series of adjustment holes being capable of receiving placement of adjustment pins (bolts), see Born, Col. 3, ln . 55-61.  Sudit is applied as in Claims 5 and 6, with the same obviousness rationale being found applicable.  As to Claim 8, Born teaches that a handle assembly (70,74) and a handgrip assembly (71,74) may further comprise sleeves (74) slidably attached to the support rod (64) adjusting the position of each along the length of the support rod, Col. 3, ln. 49-55 and see Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe, a modified, with slidably attached sleeves on the handle assembly and on the handgrip assembly, as taught by Born, to provide Rohe, as modified, with both handle assembly and handgrip assembly slidable along the support shaft, to yield the predictable result of facilitating the process of customizing the configuration of the device.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        17 June 2022